     Case 1:19-cv-01270-DAD-SAB Document 23 Filed 06/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GUILLERMO TRUJILLO CRUZ,                           No. 1:19-cv-01270-DAD-SAB (PC)
12                      Plaintiff,
13           v.                                         ORDER DISMISSING ACTION DUE TO
                                                        PLAINTIFF’S FAILURE TO PAY FILING
14   L. GONZALEZ,                                       FEE
15                      Defendant.                      (Doc. No. 17)
16

17           Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding pro se in this civil rights

18   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 11, 2019, the assigned magistrate judge issued findings and recommendations

21   recommending that plaintiff’s application to proceed in forma pauperis under 28 U.S.C. §

22   1915(g) be denied because plaintiff had three or more prior strike dismissals and that he be

23   ordered to pay the required $400.00 filing fee to proceed with this action. (Doc. No. 8.) On

24   March 24, 2020, the undersigned adopted those findings and recommendations, denied plaintiff’s

25   motion to proceed in forma pauperis, and ordered plaintiff to pay the $400 filing fee in full within

26   thirty (30) days. (Doc. No. 17.) Plaintiff was cautioned that his failure to comply with that order

27   and pay the required filing fee within the specified time would result in dismissal of this action.

28   (Id. at 2.)
                                                       1
     Case 1:19-cv-01270-DAD-SAB Document 23 Filed 06/08/20 Page 2 of 2

 1          On April 8, 2020, the magistrate judge granted plaintiff’s request for an extension of time

 2   to pay the required filing fee and set a deadline of May 28, 2020 for him to do so. (Doc. No. 19.)

 3   That deadline has now passed, and plaintiff has not paid the required filing fee.

 4          Accordingly,

 5          1.      This action is dismissed without prejudice due to plaintiff’s failure to pay the

 6                  required filing fee; and

 7          2.      The Clerk of the Court is directed to terminate any pending motions (Doc. Nos. 21,

 8                  22) and close this case.

 9   IT IS SO ORDERED.
10
        Dated:     June 8, 2020
11                                                        UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
